DETAILED ACTION
The communication dated 10/24/2019 has been entered and fully considered.
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR 101171315 B1 (henceforth referred to as Kim). Citations to Kim, however, will be made to the NPL document, “KR101171315B1 English machine translation.pdf”.
As for claim 1, Kim teaches a washing machine (paragraph [0010]; Fig. 1: part 100), equivalent to the claimed laundry treating apparatus, comprising: a cabinet (paragraph [0010]; Fig. 1: part 10), equivalent to the claimed casing; a drum (paragraph [0010]; Fig. 1: part 30), equivalent to the claimed tub, inside cabinet 10; a ball balancer (paragraph [0015]; Fig. 1: part 70) which is disposed in at least one side of drum 30, and has a plurality of balls (paragraph [0018]; Fig. 5: part 72) and a guide part for guiding movement of plurality of balls 72 (Fig. 5); a door (paragraph [0011]; Fig. 1: part 11) which is attached to cabinet 10 and is opened and closed; a driving motor (paragraph [0013]; Fig. 1: part 40), equivalent to the claimed motor, for rotating drum 30; a driving unit for driving driving motor 40 (paragraph [0013]; Fig. 1); and a control unit (paragraph [0028]).
Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of controlling drum 30 to rotate at a first speed in a case of a blanket dehydration mode, to rotate at a second speed lower than the first speed so that plurality of balls 72 are dispersed when amount of eccentricity in the first speed rotation is equal to or greater than a first reference value, and to rotate at a third speed higher than the first speed when the amount of eccentricity in the second speed rotation is less than or equal to a second reference value (paragraphs [0024]-[0037]). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc.
As for claim 2, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of controlling plurality of balls 72 to rotate at the third speed of drum 30, in a state in which plurality of balls 72 are dispersed (paragraphs [0024]-[0037]).
As for claim 3, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of increasing the speed of drum 30 to pass through a transient resonance section, in a state in which plurality of balls 72 are dispersed (paragraphs [0024]-[0037]).
As for claim 5, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of calculating cloth amount in drum 30 in a case of the blanket dehydration mode, controls drum 30 to rotate at a second speed lower than the first speed so that plurality of balls 72 are dispersed, when the cloth amount is less than or equal to a certain value and the amount of eccentricity in the first speed rotation is greater than or equal to the first reference value, and to rotate at a third speed higher than the first speed when the amount of eccentricity in the second speed rotation is less than or equal to the second reference value (paragraphs [0024]-[0037]).
As for claim 6, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of calculating the amount of eccentricity in the first speed rotation, and calculates the cloth amount before the calculation of the amount of eccentricity (paragraphs [0024]-[0037]).
As for claim 7, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of rotating drum 30 at 
As for claim 8, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of rotating drum 30 at the first speed so that the cloth is attached to drum 30 (paragraphs [0024]-[0037]).
As for claim 9, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of controlling drum 30 to rotate at the first speed in a case of the blanket dehydration mode, and to rotate at a third speed higher than the first speed, when the amount of eccentricity in the first speed rotation is less than the first reference value (paragraphs [0024]-[0037]).
As for claim 10, Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of controlling drum 30 to rotate at the first speed in a case of a normal dehydration mode, and to rotate at a third speed higher than the first speed, when the amount of eccentricity in the first speed rotation is equal to or less than an allowable value (paragraphs [0024]-[0037]).
As for claim 11, Kim teaches a washing machine (paragraph [0010]; Fig. 1: part 100), equivalent to the claimed laundry treating apparatus, comprising: a cabinet (paragraph [0010]; Fig. 1: part 10), equivalent to the claimed casing; a drum (paragraph [0010]; Fig. 1: part 30), equivalent to the claimed tub, inside cabinet 10; a ball balancer (paragraph [0015]; Fig. 1: part 70) which is disposed in at least one side of drum 30, and has a plurality of balls (paragraph [0018]; Fig. 5: part 72) and a guide part for guiding movement of plurality of balls 72 (Fig. 5); a door (paragraph [0011]; Fig. 1: part 
Examiner regards what the claimed control unit is for as intended use of the apparatus’ structure. The control unit would be capable of controlling drum 30 to rotate at a first speed in a case of a blanket dehydration mode, to rotate at a second speed lower than the first speed so that plurality of balls 72 are dispersed when amount of eccentricity in the first speed rotation is equal to or greater than a first reference value, and to rotate at a third speed higher than the first speed when the amount of eccentricity in the first speed rotation is less than the first reference value (paragraphs [0024]-[0037]).

Allowable Subject Matter
Claims 4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711